                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS

JARRELL JAWAN PULLEN,                               )
No. 201003951,                                      )
                                                    )
                Petitioner,                         )
                                                    )          Case No. 19-cv-01023-SMY
vs.                                                 )
                                                    )
ST. CLAIR COUNTY JAIL,                              )
                                                    )
                Defendant.                          )

                              MEMORANDUM AND ORDER
YANDLE, District Judge:

        Petitioner Jarrell Jawan Pullen was convicted of two counts of first-degree murder and

four counts of aggravated discharge of a firearm in Jackson County, Illinois in May 2019.

People v. Pullen, Case No. 2017-CF-106 (1st Judicial Circuit). He was confined at the Jackson

County Jail awaiting sentencing at the time he filed his petition under 28 U.S.C. § 2254

challenging his conviction. A motion filed in January 2020 indicates that he remains detained in

that Jail. (Doc. 6).

        The case is now before the Court for a preliminary review of the Petition pursuant to Rule

4 of the Rules Governing § 2254 Cases in United States District Courts. Rule 4 provides that

upon preliminary consideration by the district court judge, “[i]f it plainly appears from the

petition and any attached exhibits that the petitioner is not entitled to relief in the district court,

the judge must dismiss the petition and direct the clerk to notify the petitioner.” After carefully

reviewing the petition, the Court concludes that this action must be dismissed.

        Pullen challenges the credibility of the witnesses, the validity of a lineup, the strength of

the evidence, and the effectiveness of his counsel. However, he cannot challenge his conviction




                                                  1
via a § 2254 petition at this time because he has not exhausted his state remedies. Absent

exceptional circumstances, a petitioner may not file a federal habeas petition until he has

exhausted all means of available relief under state law. See 28 U.S.C. § 2254(b); Baldwin v.

Reese, 541 U.S. 27, 29 (2004); O’Sullivan v. Boerkel, 526 U.S. 838, 839 (1999). Ordinarily, this

includes raising every issue in the trial court and appealing any adverse decisions to the Illinois

Appellate Court and the Illinois Supreme Court. See 28 U.S.C. § 2254(b); O’Sullivan, 526 U.S.

at 845; Byers v. Basinger, 610 F.3d 980, 985 (7th Cir. 2010).

           Additionally, the abstention doctrine outlined in Younger v. Harris, 401 U.S. 37 (1971)

directs that, absent special circumstances, this Court should abstain from interjecting itself into

pending state judicial proceedings. Braden v. 30th Judicial Circuit Court of Kentucky, 410 U.S.

484 (1973). Special circumstances are generally limited to issues of double jeopardy and speedy

trial, Braden, 410 U.S. at 489-92, which are not presented here.

           Pullen has not yet been sentenced. The electronic docket 1 in the state case indicates that

he has a pending motion for new trial and a case management conference is scheduled for April

6, 2020.        The state case is clearly pending, and the Court finds no special circumstances

warranting federal interference in that case. Accordingly, the Petition shall be dismissed without

prejudice to the claims being refiled, if necessary, after Petitioner has fully exhausted his claims

in the state court.

                                                   DISPOSITION

           IT IS HEREBY ORDERED that the Petition for a Writ of Habeas Corpus (Doc. 1) is

DISMISSED without prejudice pursuant to Rule 4 of the Rules Governing Section 2254 Cases.

Furthermore, the Court finds no basis for a determination that its decision is debatable or



1
    The state court record is publicly available at https://www.judidi.com.


                                                            2
incorrect. Thus, Petitioner has not made “a substantial showing of the denial of a constitutional

right.”

          IT IS THEREFORE ORDERED that a certificate of appealability shall NOT be issued.

The Clerk is DIRECTED to enter judgment accordingly and close this case.

          If Petitioner wishes to appeal the dismissal of his petition, he may file a notice of appeal

with this court within 30 days of the entry of judgment. Fed. R. App. P. 4(a)(1)(A). A motion

for leave to appeal in forma pauperis should set forth the issues Petitioner plans to present on

appeal. See Fed. R. App. P. 24(a)(1)(C).

          A certificate of appealability is required to appeal from the dismissal or denial of a §2254

petition. Rule 11 of the Rules Governing §2254 Cases requires that, when entering a final order

adverse to the petitioner, the district court must issue or deny a certificate of appealability. Here,

the Court has denied a certificate. In order to appeal the dismissal of his petition, Petitioner must

obtain a certificate of appealability from the court of appeals.

          Petitioner cannot appeal from this Court’s denial of a certificate of appealability. Further,

a motion to reconsider the denial does not extend the time for appeal. See, Rule 11(a).

          Petitioner is further advised that a motion to alter or amend the judgment filed pursuant to

Federal Rule of Civil Procedure 59(e) must be filed no later than 28 days after the entry of the

judgment—a deadline that cannot be extended. A proper and timely Rule 59(e) motion may toll

the thirty-day appeal deadline. Other motions, including a Rule 60 motion for relief from a final

judgment, order, or proceeding, do not toll the deadline for an appeal.

          IT IS SO ORDERED.

          DATED: March 16, 2020

                                                        s/ Staci M. Yandle_____
                                                        STACI M. YANDLE
                                                        United States District Judge


                                                    3
